Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-16 are all the claims.
The preliminary amendment to the specification of 6/4/2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/25/2022 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.
Claims 1-8 are all the claims under examination.


Information Disclosure Statement
The IDS’ of 10/25/2022 and 10/25/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Objections
Specification
The disclosure is objected to because of the following informalities:
The use of the term, i.e., ATCC, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities: 
Claims 1-8 are indefinite and unclear as to what the DII4 target antigen is in relation to the tumor or cancer intended to be treated in the method claim.  Example 5 (in vitro) and 9 (in vivo) show data using Dll4-expressing tumor cell lines with the tumor growth inhibition being mediated directly by the test antibody. Amending Claim 1 to recite that the tumor or cancer express Dll4 could overcome the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Nature of the Claims
	The claims are interpreted as being drawn to a cancer treatment, ameliorating or inhibiting method using a single domain anti-Dll4 antibody comprising VH CDRs, VH, VL CDRs or VL wherein the single domain antibodies (dAb) specifically bind hDLL4 antigen and blocks any DLL4 signaling pathway in order to block growth of the tumor/cancer, in vivo.
	Disclosure in the Specification
p. 25 [0089]:
	
    PNG
    media_image1.png
    93
    555
    media_image1.png
    Greyscale

	The specification does not nearly support the existence of dAb species as those claimed having the functional properties required of the claims. The claimed method is merely a wish to know. MPEP 2163 stating in part: “In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession…It is not sufficient to define it solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.” 

	Single domain antibodies in the Art
	 The current field of art for single domain antibodies (VH dAb (or VL dAb) for which is instantly claimed) recognizes the potential for these structures in numerous applications as well as the unpredictability of their binding absent some engineering of residues to maintain specificity or stability. See for example, Krah et al. (Immunopharmacology and Immunotoxicology, 38:1, 21-28 (2016)): 
“In contrast to the naturally evolved equivalent in camelids and sharks, early studies
revealed that single human VH domains are prone to aggregation and exhibit poor solubility, which is caused by solvent exposure of hydrophobic patches in the absence of an interacting VL domain. The unfavorable properties were tackled in a variety of
mutational approaches and initial attempts aimed at the transfer of VHH key elements that attributed aggregation resistance and good solubility to camelid VHHs.”

“Nowadays, convenient generation of human dAbs with desired properties and specificities has been achieved using molecular evolution approaches (e.g. phage display) and repertoires of naive or synthetic human VH or VL dAbs. However, most of the human dAb affinity reagents have been isolated from synthetic libraries that are
usually constructed with engineered single scaffolds and CDR-based diversities.”

Kim et al. (Biochimica et Biophysica Acta 1844 (2014) 1983–2001): 

“Aggregation and denaturation is a concern in the manufacturability and efficacy of human diagnostic and therapeutic antibodies, as antibody aggregation has been implicated in reduced in vivo efficacy and increased immunogenicity [30–33]. Therapeutic antibodies must possess the ability to withstand physical and chemical stresses, and mechanical agitations, such as high protein concentrations, elevated temperature, extreme pH and ionic strength, freeze drying/filtration/centrifugation,
and exposure to detergents, organic solvents and proteases [34].”
“The physical stability of an antibody encompasses both colloidal [35,36] and conformational (thermodynamic) stabilities, which governs an antibody's resistance to aggregation and unfolding. Inter- and intramolecular forces determine a protein's propensity to aggregate — a complex process where proteins form non-native, but energetically favorable states [37]. This process can occur through multiple pathways
depending on the proteins' biophysical properties.”
Applicants have not characterized any VH or VL dAbs of Claims 1-3 that meet the structure/function correlation for the breadth and scope of the claims, and therefore, the ordinary artisan could reasonably conclude that Applicants were not in possession of the claimed method. See MPEP 2163 stating in part: “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.”

Scope of Enablement
9.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating DLL4-expressing solid tumor (e.g., fibrosarcoma (human HT 1080) specification), in vivo with the VH/VL CDRs or VH/VL of REGN 281 and REGN421 antibody clones, to inhibit tumor growth, does not reasonably provide enablement for treating, ameloriating or inhibiting growth for just any tumor or cancer using the VH/VL CDRs or VH/VL of REGN 281 and REGN421 antibody clones.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	Nature of the Invention/ Skill in the Art
	The claims are drawn to methods for treating, ameloriating or inhibiting growth for just any tumor or cancer using the VH/VL CDRs or VH/VL of REGN 281 and REGN421 antibody clones, in vivo.
	Legal Standard for Patentability
	MPEP 706 stating in part: The standard to be applied in all cases is the “preponderance of the evidence" test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable.”
Disclosure in the Specification: Status of Enoticuman/REGN421 (SEQ ID NO 901/903) for immunotherapy at the time of filing

The in vitro demonstration of REGN421 in ADCC and CDC assays on DLL4-expressing tumor cells lines Colo25, C6 rat glioma, HT1080 and HT29. It is only for C6 cells in the presence of REGN421 is there evidence of cytolysis, in vitro.

    PNG
    media_image2.png
    196
    876
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    778
    644
    media_image3.png
    Greyscale

The in vivo demonstration of REGN421 in growth inhibition on DLL4-expressing tumor cell line HT1080 is the evidence of growth inhibition, in vivo.

    PNG
    media_image4.png
    431
    596
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    210
    553
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    398
    544
    media_image6.png
    Greyscale

Status of art for use of Enoticuman/REGN421 (SEQ ID NO 901/903) in immunotherapy with post-effective filing date
MPEP 2124 stating in part: “…(post-effective-filing-date evidence could be relied upon to show that patent failed to disclose a representative number of species of a claimed genus, and to show that patentees may have engaged in undue experimentation as of the effective filing date to enable the full scope of the claims). However, it is impermissible to use a later factual reference showing the state of the art existing after the effective filing date of the application to determine whether the application is enabled or described as required under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.” Despite the number of post-effective filing date references using Enoticuman/REGN421 in method uses for treating tumor/cancers, in vivo (see PTO 892 form), the MPEP clarifies that Applicants cannot rely upon those references as enabling support for the instant claimed method.
Prior Art Status: Translation of Therapeutics from In vitro to In vivo is Unpredictable
A tumor is a 3-dimensional complex consisting of interacting malignant and non-malignant cells. Vascularisation, perfusion and drug access to the tumor cells are not evenly distributed and this is an important source of heterogeneity in tumor response to drugs. Therefore, prediction of drug effects in an animal subject based solely on in vitro cell based assays or limited in vivo assays is not reliable and further evaluation in animal tumor systems is essential.
Further, inasmuch as in vivo animal drug testing may be a platform technology in a determination of enablement, the complexity and difficulty of drug delivery for cancer treatment is underscored by Voskoglou-Nomikos (Clin. Can. Res. 9:4227-4239 (2003); IDS 10/25/2022). Voskoglou-Nomikos conducted a study using the Medline and Cancerlit databases as source material in comparing the clinical predictive value of three pre-clinical laboratory cancer models: the in vitro human cell line (Figure 1); the mouse allograft model; and the human xenograft model (Figures 2 and 3). Significantly when each of the cancer models was analyzed against Phase II activity, there was a negative correlation for the in vitro human cell line models being predictive of good clinical value. No significant correlations between preclinical and clinical activity were observed for any of the relationships examined for the murine allograft model. And the human xenograft model showed good tumor-specific predictive value for NSCLC and ovarian cancers when panels of xenografts were used, but failed to predict clinical performance for breast and colon cancers. Voskoglou-Nomikos suggests that “the existing cancer models and parameters of activity in both the preclinical and clinical settings may have to be redesigned to fit the mode of action of novel cytostatic, antimetastatic, antiangiogenisis or immune-response modulating agents” and “New endpoints of preclinical activity are contemplated such as the demonstration that a new molecule truly hits the intended molecular target” (p.4237, Col. 1, ¶6).
Dennis (Nature 442:739-741 (2006); IDS 10/25/2022) also recognizes that human cancer xenograft mouse models for testing new drugs has been and will remain the industry standard or model of choice, but it is not without problems because “many more [drugs] that show positive results in mice have little or no effect in humans” (p. 740, Col. 1, ¶3). Dennis describes transgenic animal mouse models as an alternative to xenograft modeling and the general differences between mice and humans when it comes to tumor modeling: 1) cancers tend to form in different types of tissue, 2) tumors have fewer chromosomal abnormalities, 3) ends of chromosomes (telomeres) are longer, 4) telomere repairing enzyme active in cells, 5) short lifespan, 6) fewer cell divisions (1011) during life than humans (1016), 7) metabolic rate seven time higher than humans, and 8) lab mice are highly inbred and genetically similar. 
Cespdes et al. (Clin. Transl. Oncol. 8(5):318-329 (2006); IDS 10/25/2022) review the some of the examples of art-recognized animal disease model correlates for the corresponding human disease in Tables 1-3. Cespedes emphasizes the challenges in using animal models as predictive correlates for human responsiveness to therapeutics and sets forth on pp. 318-319 a list of criteria that would represent the ideal in vivo model for studying cancer therapeutics. As regards the use of xenograft modeling, Cespedes teaches: 
"One limitation of the xenograft models is precisely their use of an immunocompromised host, which eliminates the possibility of studying the role of the immune system in tumor progression. Some authors also think that cancer and host cells being from different species may limit the occurrence of critical tumor-stroma interactions, leading to an inefficient signaling. The organ of implantation could also become a limitation to the system. Thus, as it has already been described, subcutaneous xenografts infrequently metastasize and are unable to predict response to drugs” (p. 325, Col. 1, ¶2).
In another thorough and detailed review of animal model testing from 2007, Talmadge et al. (Am. J. Pathol 170(3):793-804 (2007); IDS 10/25/2022) teach “Indeed primary human tumor xenografts can be predictive of clinical cytotoxic therapy for a given tumor histiotype provided that clinically relevant pharmacological dosing parameters are used. It is noted that human tumor cell lines in contrast to human primary tumor cells have generally been cultured for years losing much of their heterogeneity. This has resulted in undifferentiated tumors lacking the histology and cellular architecture characteristic of the modeled human tumor” (p. 795, Col. 2, ¶2)...and “xenograft tumor models can effectively predict responsive tumor histiotypes; however these models need to incorporate a pharmacological and toxicological foundation to be successful. In addition, animal models can be used to resolve a specific experimental question that can be appropriately translated into clinical trials" (p. 800, Col. 1, ¶2). “In addition to a quantitative determination of anti-tumor activity, responsive preclinical tumor models cane also be used to assess preliminary ADME (adsorption, distribution, metabolism and excretion) information and toxicity" (p. 800, Col, 2, ¶1). Talmadge states that “Before clinical testing, a new drug or drug formulation should demonstrate safety and/or efficacy profile compared with current therapeutics in animal models. The comparison should incorporate rigorous animal models and not be based on highly responsive models, such as ones with rapid outcome that are convenient or with which the investigator is familiar. Furthermore, tumor and animal models should meet specific biological criteria including heterogeneity, appropriate histology, metastatic propensity, and appropriate genetic criteria depending on the targeted drug metabolism, limited immunogenicity, and potential etiology. Last, the model should have the potential to provide a correlation between therapeutic model outcome and clinical activity, optimally with previous documentation of relevance between mice and humans” (p. 800, Col. 2, ¶3).
One skilled in the art would reasonably conclude that evidence obtained in any in vitro assay would not even necessarily correlate with results expected in any animal model. Thus to the extent the claims encompass an intended in vivo treatment effect of any subject, and the specification does not provide sufficient guidance using the genus of antibodies in a method in vivo to treat any cancer or tumor to inhibit growth, it is the examiner’s position that Applicants were not in possession of the full scope of the invention at the time of filing.
Prior Art Status: Immunotherapeutics especially cancer therapy is unpredictable
The use of antibody immunotherapy for the treatment of tumors has been shown to have limitations.  Four (4) art references spanning nearly 20 years in the field of immunotherapeutics and recognizing the complexity of antibody delivery to tumors in vivo are Fujimori et al. (J. Nuc. Med. 31:1191-1198 (1990) IDS 10/25/2022); Beckman et al. (Can. 109:170-179 (2007); IDS 10/25/2022); Thurber et al. (Adv. Drug Deliv. Rev. 60:1421-1434 (2008); IDS 10/25/2022); and Rudnick et al. (Can. Biotherp. & Radiopharm. 24: 155-162 (2009); IDS 10/25/2022). 
	Fujimori teaches for further understanding of Mab distribution in the tumor, one must consider as well the microscopic pharmacology: transport across the capillary wall, transport in tumor interstitium, cellular binding and metabolism. Fujimori discusses predictive models for accessing tumor antigen availability by Mab to examine the relationship between affinity and distribution. Fujimori teaches on p. 1196, Col. 2, ¶1:
“One strategy to overcome the binding-site barrier would be to increase the initial Mab dose. Even though Mab concentration in tumor does not always increase linearly as initial Mab concentration increases, a high initial plasma concentration leads to better percolation and results in more uniform distribution in tumor. Increasing Mab dose, however, decreases the specificity ratio and may cause toxicity or other side effects. For each Mab species and set of circumstances, there is an inherent balance of factors. Other causes of heterogeneous distribution include the functional and anatomical heterogeneity of tumors and their vessels..., and the elevated interstitial tissues…”
Beckman teaches on p. 175, Col. 2, ¶2-4:
“Optimizing biodistribution properties of Ab constructs depends on a large number of host and tumor variables. These include: the density and distribution of target Ag in tumors and normal tissues: the degree of target occupancy and residence tiemr equired for tumor cell kill; possible toxicities from normal tissue distribution; tumor size and vascularity; tumor interstitial pressure, convection and diffusion; and metabolism and internilzation rates for Ab-Ag constructs.

An equally large number of Ab construct and therapy variables are available for optimization, including size, charge, and valence; constant region type and glycosylation pattern; presence or absence of a radioisotope or a toxic moiety; dose, route, and schedule of administration; and use of a traditional or a pretargeting strategy. Given the complexity of the problem, systematic preclinical programs may enhance the likelihood of success in subsequent clinical studies. Such preclinical investigations should integrate both experimental and theoretical approaches.

Preclinical studies of a putative Ab-based therapeutic agent can encompass a variety of constructs, differing in molecular weight, affinity, valence, and/or other features of interest, which bind to the same epitope as demonstrated by competition experiments. The Ag density and target affinities should be known for both tumor cells and cross-reacting normal tissues, and the percent target occupancy and required residence time for tumor cell kill should ideally be investigated in vitro. Similarly, rate constants for Ab-Ag internalization should be determined, if applicable. Dose and schedule should be varied and antitumor efficacy, pharmacokinetics, overall biodistribution, homogeneity of intratumoral distribution, and tumor microvessel density and distribution ideally should be measured in tumor-bearing animals with a variety of tumor sizes.”

Studies in tumor-bearing rodents are often confounded by lack of normal tissue reactivity with Ab constructs directed toward human Ags, but studies in transgenic animal can be performed in some instances to alleviate this issue.”
Thurber teaches on p. 1431, Col 2, ¶3:
“Analyzing the fundamental rates that determine antibody uptake and distribution provides a theoretical framework for understanding and interpreting targeting experiments and improving on the limitations of uptake. It also provides a background for a more rational design of in vitro experiments, animal studies, and clinical trials. The insight gained from this type of modeling has multiple implications for imaging and therapy. For example, not all cells are exposed to the “average” concentration obtained in a tumor. A significant portion of cells can survive even if the tumor-averaged concentration is well above the LD50 in vitro. Also, the concentration that cells in a solid tumor are exposed to ([Ab]surf) is well below the plasma concentration. This means that the bulk antibody concentration in an in vitro spheroid experiment is not analogous to the plasma concentration but is actually well below it; large doses are required to overcome this poor extravasation. Knowing the rate of uptake in a tumor and clearance from the plasma and normal tissues also provides estimates of ratios between tumor and normal tissue concentrations, and these ratios are important in both imaging and therapy. These examples illustrate the utility of combining theoretical analysis also suggest ways to rationally improve uptake, and determining the limiting rates is the first step in overcoming these problems.”
Rudnick teaches on p. 155, Col. 2:
“Not strictly limited to tumor cells, target antigen is commonly expressed on normal tissue, found in circulation, and shed into the tumor interstitial space. These nontarget pools of antigens can reduce treatment effectiveness, increase systemic clearance, and increase side-effects (especially for radioimmunoconjugates) by impairing mAb specificity for the tumor.”
and on p. 158, Col. 2, last ¶ - p. 159, Col. 1:
“…antigen selection will be a critical factor for internalization and catabolism of mAbs. The relative rates of antigen recycling and dissociation are important in mAb penetration into tumors. Therefore, in applications dependent on targeting every cell of a tumor, the mAb needs to dissociate before it is internalized and degraded. In the case of ADCC, a slow internalizing antigen would be the best target. However, if one is trying to deliver a cytotoxic agent to the cytoplasm of cells in a limited region of a tumor, such as the vasculature, a mAb with slow dissociation targeting a rapidly recycling antigen would be appropriate. These are just simple examples of the interplay of affinity, avidity, and efficacy in tumor targeting.”

Therefore, due to the unpredictability of immunotherapeutics in general and in view of the insufficient guidance and/or working examples concerning the use of claimed antibodies as immunotherapeutic agents to treat any cancer/tumor, in vivo, one skilled in the art would reasonably conclude that the broadly claimed invention, i.e., administer the VH/VL CDRs or VH/VL of REGN 281 and REGN421 antibody clones in any patient having any tumor and/or cancer and its accompanying pathologies to inhibit its growth, was not fully supported in the specification, and thereby removing applicants from full possession of the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8518887 (12/823,680). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the methods involves the treatment of a DII4-expressing cancer: 

    PNG
    media_image7.png
    269
    1012
    media_image7.png
    Greyscale

The VH/VL CDR1-3 and VH/VL corresponding to REGEN421 having 100% sequence identity to the instant claimed VH and VL of SEQ ID NO: 901 and 903:

    PNG
    media_image8.png
    623
    742
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    686
    732
    media_image9.png
    Greyscale

The VH/VL CDR1-3 and VH/VL corresponding to REGEN281 having 100% sequence identity to the instant claimed VH and VL of SEQ ID NO: 429 and 437:

    PNG
    media_image10.png
    631
    732
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    687
    735
    media_image11.png
    Greyscale


11. Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8840886 (13/948,919). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the methods involves the treatment of a DII4-expressing cancer: 

    PNG
    media_image12.png
    219
    938
    media_image12.png
    Greyscale

The VH/VL CDR1-3 and VH/VL corresponding to REGEN421 having 100% sequence identity to the instant claimed VH and VL of SEQ ID NO: 901 and 903:

    PNG
    media_image13.png
    673
    695
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    737
    681
    media_image14.png
    Greyscale


The VH/VL CDR1-3 and VH/VL corresponding to REGEN281 having 100% sequence identity to the instant claimed VH and VL of SEQ ID NO: 429 and 437:

    PNG
    media_image15.png
    672
    658
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    740
    668
    media_image16.png
    Greyscale




Conclusion
12. No claims are allowed.

13. The following application references are pertinent to the claimed invention but are not effective art as against the filing date for the instant application (12/14/2007) nor under NSDP for the instant claimed invention:

    PNG
    media_image17.png
    501
    972
    media_image17.png
    Greyscale

None of the above encircled references are effective as prior art under 102, 103 or NSDP.

    PNG
    media_image18.png
    487
    621
    media_image18.png
    Greyscale

None of the above encircled references are effective as prior art under 102, 103 or NSDP.

    PNG
    media_image19.png
    625
    664
    media_image19.png
    Greyscale

None of the above encircled references are effective as prior art under 102, 103 or NSDP.



Voyager Therapeutics:

    PNG
    media_image20.png
    710
    852
    media_image20.png
    Greyscale

	16/097,418 (USPN 11326182) teaches each of SEQ ID NOS: 903 and 901/ 437 and 429:

    PNG
    media_image21.png
    236
    728
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    181
    719
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    141
    691
    media_image23.png
    Greyscale


USAN 17/609,170 (Voyager Therapeutics; filing date: 11/5/2021) teaches the VH CDR1-3 and VL CDR1-3 having identical and overlapping identity to the instant claimed VH/VL CDRs:
Instant claimed LINKED SEQ ID NO: 439, 441 and 443

    PNG
    media_image24.png
    809
    842
    media_image24.png
    Greyscale
 
Instant claimed LINKED SEQ ID NO: 431, 433 and 435:


    PNG
    media_image25.png
    693
    828
    media_image25.png
    Greyscale


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643